                 UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA



JOHNATHAN HATCH, on behalf of
himself and others similarly situated,

                           Plaintiff,

                      v.
                                                     Action No. 3:19-cv-449
LEXISNEXIS RISK SOLUTIONS, INC., a
Georgia Corporation, and
POLICEREPORTS US, LLC, a North
Carolina Limited Liability Company,

                           Defendants.


                                  COMPLAINT
                              (Jury Trial Demanded)

                              SUMMARY OF THE ACTION

      The Defendants violated the federal Driver’s Privacy Protection Act of
1994 which Congress enacted to protect people and their personal
information.
      State DMVs require people who apply for drivers’ licenses and vehicle
registrations to disclose personal information, including their name and
residential address. See Maracich v. Spears, 133 S. Ct. 2191, 2206 (2013). For
many years, this personal information was widely available from the DMVs
with little restriction. See id. at 2198. The unrestricted disclosure of state
DMV information led to problems; for example (1) stalkers and criminals
could get the information; and, (2) states commonly sold the personal
information to marketers. Id. Congress addressed these two concerns by


                                         1

     Case 3:19-cv-00449-KDB-DCK Document 1 Filed 09/12/19 Page 1 of 23
enacting the Driver’s Privacy Protection Act of 1994 (DPPA), 18 U.S.C. § 2721
et seq., which bans unwanted disclosure and use of personal information,
including names and residential addresses.
      Defendants in this case are data aggregation and distribution firms
that have systematically violated the DPPA by knowingly obtaining protected
personal information from the motor vehicle records of thousands of motorists
involved in automobile accidents. Defendants have then sold that information
to law firms and other entities whom the Defendants knew would use that
protected information for marketing purposes. This systematic abuse has
continued even after the United States Supreme Court held, in 2013, that
attorney solicitation is an improper use of DMV information. See Maracich,
supra, at 2209.
      Plaintiff in this case is an individual whose protected personal
information was improperly obtained, used, and/or disclosed by Defendants
in violation of the DPPA when Defendants (a) obtained protected DMV
information copied from his driver’s license data onto an accident report and
(b) sold Plaintiff’s protected information to lawyers who used that
information to send marketing letters to Plaintiff. Plaintiff files this case for
himself, and for others whose privacy was violated, to do two things: (1) ask
the Court for an injunction and declaratory relief to stop Defendants from
further abuse of personal DMV information; and, (2) to ask the Court to
award liquidated damages as provided by Congress.



                                       PARTIES

      1.    Plaintiff Johnathan Hatch is a citizen and resident of

Mecklenburg County, North Carolina.


                                        2

     Case 3:19-cv-00449-KDB-DCK Document 1 Filed 09/12/19 Page 2 of 23
      2.    Deloris Gaston and Leonard Gaston originally filed a putative

class action on January 12, 2016, entitled Delores Gaston, et al. v. LexisNexis

Risk Solutions, Inc., Case No. 5:16-cv-9, in the United States District Court

for the Western District of North Carolina, asserting a superset of the claims

asserted herein. That filing tolled the statute of limitations as to all members

of the putative Class in this case, including Hatch.

      3.    Defendant LexisNexis, upon information and belief, is a Georgia

Corporation doing business in this judicial district of the State of North

Carolina, and is a leading global provider of content-enabled workflow

solutions designed specifically for professionals in the legal, risk

management, corporate, government, law enforcement, accounting, and

academic markets.

      4.    Defendant PoliceReports.US, LLC (“PRUS”), upon information

and belief, is a North Carolina limited liability company with an office located

at 219 Williamson Road, Suite 2201, Mooresville, North Carolina, and is

doing business in this judicial district of the State of North Carolina.

Defendant PRUS was acquired by LexisNexis on August 4, 2014. Defendant

PRUS, upon information and belief, is an online distributor of vehicle

accident/crash reports currently doing business in at least 30 states in the

United States.



                                        3

     Case 3:19-cv-00449-KDB-DCK Document 1 Filed 09/12/19 Page 3 of 23
                           JURISDICTION AND VENUE

      5.    This action arises under, and is brought pursuant to, the Driver’s

Privacy Protection Act (“DPPA”), 18 U.S.C. §§ 2721-25. Subject matter

jurisdiction is conferred upon this Court by 18 U.S.C. § 2724(a) and 28 U.S.C.

§ 1331, as the actions arise under the laws of the United States.

      6.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391, as

one or more Defendants do business in the District and therefore are deemed

residents of this district for purposes of venue. 28 U.S.C. § 1391(b) and (c).

                                     FACTS

Drivers’ Licenses, Registrations and Departments of Motor Vehicles

      7.    The North Carolina Division of Motor Vehicles (“NCDMV”) is a

“State department of motor vehicles” as that term is used the DPPA.

      8.    As used herein, the term “driver’s license” refers to a permit to

operate a motor vehicle issued by a State department of motor vehicles.

      9.    Hatch’s driver’s license, like the licenses of the putative Class

Members, was issued by NCDMV.

      10.   Driver’s licenses, databases of drivers’ license information

maintained by state motor vehicle departments, databases of vehicle

registration data maintained by state motor vehicle departments, and vehicle

registration cards and records are motor vehicle records as defined by 18

U.S.C. § 2725(1).

                                        4

     Case 3:19-cv-00449-KDB-DCK Document 1 Filed 09/12/19 Page 4 of 23
      11.   Names, addresses, and driver’s license numbers on driver’s

licenses constitute personal information that is protected by the DPPA.

      12.   Names, addresses, and driver’s license numbers in DMV license

databases constitute personal information that is protected by the DPPA.

                        The DMV-349 Accident Report

      13.   Law enforcement agencies in North Carolina are obligated to

investigate motor vehicle accidents which are reported to them, such as those

described below.

      14.   Any driver who is involved in a motor vehicle accident in North

Carolina is required by law to produce her driver’s license on request of a law

enforcement officer (“officer”). N.C. Gen. Stat. § 20-29.

      15.   Any person who operates a motor vehicle in North Carolina is

required to produce the registration card for that vehicle upon request of a

law enforcement officer. N.C. Gen. Stat. § 20-57(c).

      16.   In conducting such accident investigations, law enforcement

officers in North Carolina must use a standard form promulgated by the

North Carolina Division of Motor Vehicles (“NCDMV”), known as a DMV-349,

to record their investigations of reportable crashes, as defined by N.C. Gen.

Stat. § 20-4.01(33b).

      17.   When law enforcement officers complete the DMV-349 in

connection with an accident investigation, they are obligated to comply with

                                        5

     Case 3:19-cv-00449-KDB-DCK Document 1 Filed 09/12/19 Page 5 of 23
the then-current edition of the Instruction Manual for the DMV-349 (“the

Manual”).

      18.   At the time of the collision described below, and at all times

relevant to this action, the Manual instructed officers:

            a.    to record the names of drivers involved in an accident as

                  follows: “Enter the driver’s name exactly as it appears on

                  his/her driver’s license”;

            b.    to compare the address given by a driver to the address on

                  that driver’s license and indicate on the DMV-349 whether

                  those addresses match; and

            c.    to record each involved driver’s license number on the

                  DMV-349.

      19.   At the time of the collision described below, and at all times

relevant to this action, the Manual instructed officers to review the

registration information for each vehicle involved in the wreck and to record

the name and address of the registered owner of each involved vehicle on the

DMV-349.

      20.   When Defendants acted as described below, the Manual was

publicly available to each Defendant.




                                        6

     Case 3:19-cv-00449-KDB-DCK Document 1 Filed 09/12/19 Page 6 of 23
                     Facts related to Defendants’ business

      21.   At all relevant times, Defendants have operated, and continue to

operate, a website for the purpose of selling accident reports, including North

Carolina DMV-349s.

      22.   Defendants contracted with CMPD to make all CMPD reports

available on Defendants’ website.

      23.   Neither CMPD nor Defendants redacted any information from

DMV-349 forms prior to making those reports available on Defendants’

website.

      24.   CMPD placed no restrictions, other than the maximum price

Defendants could charge, on Defendants’ sale of DMV-349s generated by

CMPD.

      25.   From at least 12 January 2012 until sometime in 2016,

Defendants offered a monthly subscription to said website, allowing

subscribers to download as many accident reports has the subscriber desired

to download for a flat monthly fee (hereinafter referred to as a “bulk sale”).

      26.   From at least 12 January 2012 through the present, Defendants

have offered accident reports, including North Carolina DMV-349s for sale by

charging a fee for each report downloaded.




                                        7

     Case 3:19-cv-00449-KDB-DCK Document 1 Filed 09/12/19 Page 7 of 23
      27.   Each DMV-349 on which the Same-as-D.L. Box was checked

contained personal information from a motor vehicle record, namely the

address of the driver(s) for whom the Same-as-D.L. Box was checked.

      28.   Each DMV-349 which contained a driver’s license number

contained personal information from a motor vehicle record, namely the

driver’s license number.

      29.   Defendants knew that numerous purchasers of CMPD DMV-349s

were law firms who used those DMV-349s to send letters marketing legal

services to persons involved in motor vehicle accidents.

      30.   Defendant LexisNexis operates other websites which provide

personal information, including names, addresses and driver’s license

numbers, such as Accurint.com.

      31.   On those sites, Defendant LexisNexis requires users to identify

themselves and the nature of their businesses. Moreover, Defendant

LexisNexis specifically requires users to certify that they have a permissible

purpose enumerated in 18 U.S.C. § 2721(b)(1)-(14) for any information

obtained—even indirectly—from a motor vehicle record.

      32.   Defendants did not require any purchaser of a DMV-349 via the

PoliceReports.us website to certify that such purchaser was purchasing the

DMV-349 for a permissible purpose under 18 U.S.C. § 2721(b)(1)-(14).



                                       8

     Case 3:19-cv-00449-KDB-DCK Document 1 Filed 09/12/19 Page 8 of 23
      33.   Defendants, upon information and belief, did not maintain

records, as required by law, of the purpose for which buyers of DMV-349s

purchased those reports.

                         Facts related to the Accident

      34.   On 13 September 2015, Hatch was driving his vehicle and was

involved in a motor vehicle accident (“the Accident”). The Accident was a

reportable crash as defined by N.C. Gen. Stat. § 20-4.01.

      35.   The Charlotte-Mecklenburg Police Department (“CMPD”) was

notified of the Accident, and sent Officer P.J. Mulhall to investigate the

Accident.

      36.   At the scene of the Accident, and at the request of Office Mulhall,

Hatch presented his driver’s license to Officer Mulhall, as required by North

Carolina law. Mulhall transcribed certain information, including Hatch’s

name, address, date of birth, and driver’s license number from the driver’s

license into a computer program for the purposes of generating a standard

DMV-349 form. The source of Hatch’s name, address, date of birth, and

driver’s license number was the NCDMV.

      37.   At the scene of the Accident, Officer Mulhall asked Hatch if the

address on his driver’s license was his correct address, and Hatch advised

Officer Mulhall that the address was his correct current address. As a result

of this interaction, Officer Mulhall checked a box (the “Same-as-D.L. Box”) on

                                       9

     Case 3:19-cv-00449-KDB-DCK Document 1 Filed 09/12/19 Page 9 of 23
the computer such that a box on the DMV-349 would be checked to indicate

that Hatch’s address on the DMV-349 was the same as the address shown on

Hatch’s driver’s license.

      38.    Officer Mulhall filed the DMV-349 for the Accident with the

CMPD, which, in turn, filed the DMV-349 with the NCDMV.

      39.    CMPD transmitted the DMV-349 for the Accident to Defendants.

        Facts related to obtaining and disclosing personal information
                          from motor vehicle records

      40.    During September 2015 and at other times, Defendants sold

DMV-349s in bulk to Davis & Gelshenen, LLP (“D&G”), a personal injury law

firm, and to other personal injury law firms.

      41.    Defendants knew that D&G and other personal injury law firms

used the DMV-349s it purchased from Defendants for marketing purposes,

i.e., to send letters to solicit as clients persons involved in motor vehicle

accidents.

      42.    Within a few days of the Accident, D&G and other personal

injury law firms obtained a copy of the DMV-349 for the Accident from

Defendants. Said report contained Hatch’s name, address, and driver’s

license number, as well as the explicit written representation that the

address on the DMV-349 matched the address on Hatch’s driver’s license.




                                        10

     Case 3:19-cv-00449-KDB-DCK Document 1 Filed 09/12/19 Page 10 of 23
Said report also contained the name and address of the other driver involved

in the Accident.

      43.   Hatch’s name, address, and driver’s license number on the DMV-

349 for the Accident are “personal information from a motor vehicle record”

under 18 U.S.C. § 2725.

      44.   Defendants knew that the DMV-349 for the Accident contained

Hatch’s name, address, and driver’s license number, as well as the explicit

written representation that the address on the DMV-349 matched the

address on Hatch’s driver’s license.

      45.   Defendants knew that the DMV-349 for the Accident contained

Hatch’s personal information from a motor vehicle record because, inter alia:

            a.     The investigating officer explicitly represented in writing,

                   on the DMV-349, that Hatch’s address shown on the DMV-

                   349 matched the address on his driver’s license. That fact

                   could only have come from a review of the information such

                   Hatch’s driver’s license or in a DMV database of driver’s

                   license information;

            b.     The DMV-349 contained Hatch’s driver’s license number.

                   Hatch’s driver’s license number originated with, and could

                   only have come from, a department or division of motor

                   vehicles;

                                       11

    Case 3:19-cv-00449-KDB-DCK Document 1 Filed 09/12/19 Page 11 of 23
            c.     The DMV-349 had a field for recording restrictions on

                   Hatch’s driver’s license. Defendants knew this field is

                   routinely completed by officers directly from a driver’s

                   license. Driver’s license restrictions could only originate as

                   a record of a department of motor vehicles; and

            d.     Defendants knew that officers routinely record the name

                   and address of drivers from drivers’ licenses or from the

                   computerized records from the NCDMV.

      46.   D&G and other personal injury law firms used Hatch’s name and

address, gleaned from the DMV-349 purchased from Defendants, to address

and send Hatch a letter marketing D&G’s legal services. A copy of said letter

is attached hereto as Exhibit 1 and incorporated herein as if fully set forth.

      47.   Hatch actually received D&G’s letter, as well as letters from

other personal injury law firms who purchased the DMV-349 for the Accident

from Defendants.

      48.   The outside of the envelope containing D&G’s letter to Hatch

(“the Envelope”) bore the legend, “THIS IS AN ADVERTISEMENT FOR

LEGAL SERVICES”, in bold print. The envelopes from the other personal

injury law firms who sent letters to Hatch bore the same legend

      49.   Any person who saw the exterior of the Envelope was informed

that Hatch might need legal services, a fact that he did not desire published.

                                       12

    Case 3:19-cv-00449-KDB-DCK Document 1 Filed 09/12/19 Page 12 of 23
      50.   As a proximate result of Defendants’ sale and distribution of

Hatch’s protected personal information, Hatch’s name, address and driver’s

license number were seen by D&G’s employees, and potentially by employees

of mailing operations. In addition, employees of the United States Postal

Service were informed of Hatch’s potential need for legal services. Further,

Hatch had to pick up and deal with the letter D&G sent him.

      51.   Hatch’s privacy was invaded by, inter alia, Defendants’ disclosing

his personal information for marketing purposes and allowing others to use

that information for marketing purposes; having his name, address and

driver’s license number disclosed for marketing purposes without his consent;

and having his potential need for legal services disclosed to persons who had

no business knowing about his legal affairs.

      52.   Hatch did not consent to have his personal information from his

motor vehicle records used for marketing purposes because North Carolina

has no mechanism for a driver to provide such consent.

                         CLASS ACTION ALLEGATIONS

      53.   Plaintiff brings this action on behalf of a class defined as follows:

            a.    All natural persons

            b.    holding a North Carolina driver’s license

            c.    who are identified as a driver on a North Carolina DMV-

                  349 completed by the CMPD;

                                        13

    Case 3:19-cv-00449-KDB-DCK Document 1 Filed 09/12/19 Page 13 of 23
       d.   within the 4 years

            i.    preceding the filing of the Complaint in Gaston, et al.

                  v. LexisNexis Risk Services, et al., Case No. Case No.

                  5:16-cv-9 (W.D.N.C.) through conclusion of this

                  action; or

            ii.   should the Court determine that the filing of the

                  Gaston action did not toll the statute of limitations as

                  to the Class herein proposed, preceding the filing of

                  this Action

       e.   which DMV-349 was distributed by Defendants by bulk

            sale; and

       f.   whose

            i.    address is designated on the DMV-349 as matching

                  the address on that person’s driver’s license or

            ii.   whose driver’s license number is shown on a DMV-

                  349;

       g.   Excluding:




                                 14

Case 3:19-cv-00449-KDB-DCK Document 1 Filed 09/12/19 Page 14 of 23
                  i.    Plaintiff’s counsel and employees of their law firms;

                        and

                  ii.   Officers or employees of the Court.

      54.   Numerosity (Fed. R. Civ. P. 23(a)(1)): The Class members are so

numerous that joinder of all is impractical. Upon information and belief,

Defendants have knowingly obtained and disclosed the protected personal

information of thousands or tens or hundreds of thousands of individuals

meeting the above class definitions from DMV-349 reports for marketing

purposes. Upon information and belief, those persons are identifiable through

documents maintained by Defendants.

      55.   Existence and Predominance of Common Questions of Law and

Fact (Fed. R. Civ. P. 23(a)(2)): Common questions of law and fact exist as to

all members of the Class, and predominate over the questions affecting only

individual members. The common legal and factual questions include:

            a.    Whether Defendants knowingly obtained protected

                  personal information from a motor vehicle record;

            b.    Whether Defendants’ knowingly disclosed protected

                  personal information from a motor vehicle record;

            c.    Whether Defendants’ bulk sales were for marketing or

                  other impermissible purposes;



                                      15

    Case 3:19-cv-00449-KDB-DCK Document 1 Filed 09/12/19 Page 15 of 23
            d.    Whether Defendants’ failure to maintain records of the

                  purposes for which bulk purchasers bought DMV-349s

                  containing personal information from motor vehicle records

                  estops Defendants from denying:

                  i.     the identifiability of the Class;

                  ii.    the ascertainability of the Class

                  iii.   that all bulk purchases were for an impermissible

                         purpose under the DPPA; and

                  iv.    the feasibility of the matter proceeding as a class

                         action; and

            e.    Whether Defendants violated section 2722(a) of the DPPA

                  by obtaining and disclosing personal information from a

                  motor vehicle record without a permissible purpose under

                  § 2721(b) of the DPPA;

      56.   Typicality (Fed. R. Civ. P. 23(a)(3)): Hatch’s claims are typical of

the claims of each Class member. Defendants acted in the same manner as to

all Class members, and Hatch has the same claim for liquidated damages

that he seeks for absent class members.

      57.   Adequacy (Fed. R. Civ. P. 23(a)(4)): Hatch is an adequate

representative of the Class. His interests are aligned with, and are not

antagonistic to, the interests of the members of the Class he seeks to

                                       16

    Case 3:19-cv-00449-KDB-DCK Document 1 Filed 09/12/19 Page 16 of 23
represent, he has retained counsel competent and experienced in complex

litigation, and he intends to prosecute this action vigorously. Hatch and his

Counsel will fairly and adequately protect the interests of members of the

Class.

      58.   Final Injunctive and/or Declaratory Relief Appropriate (Fed. R.

Civ. P. 23(b)(2)): Defendants have acted on grounds that apply generally to

the Class, i.e., they have obtained and sold DMV-349s containing the Class

Members’ personal information from their motor vehicle records for non-

permitted purposes under the DPPA, such that final injunctive relief is

appropriate respecting the Class as a whole.

      59.   Predominance and Superiority (Fed. R. Civ. P. 23(b)(3)):

Questions of law and fact common to the Class members predominate over

questions affecting only individual members, and a class action is superior to

other available methods for fair and efficient adjudication of the controversy.

The liquidated damages sought by each member are the same. However, each

class member’s liquidated damages are limited, such that individual

prosecution would prove burdensome and expensive. It would be virtually

impossible for the members of the Classes individually to redress effectively

the wrongs done to them. Even if the members of the Classes themselves

could afford such individual litigation, it would be an unnecessary burden on

the courts to require class members to file thousands of individual lawsuits.

                                      17

    Case 3:19-cv-00449-KDB-DCK Document 1 Filed 09/12/19 Page 17 of 23
Furthermore, individualized litigation presents a potential for inconsistent or

contradictory judgments and increases the delay and expense to all parties

and to the court system presented by the legal and factual issues raised by

Defendants’ conduct. By contrast, the class action device will result in

substantial benefits to the litigants and the Court by allowing the Court to

resolve numerous individual claims based upon a single set of proof in a

unified proceeding.

                              COUNT I
      VIOLATION OF THE DRIVER’S PRIVACY PROTECTION ACT
                     (18 U.S.C. §§ 2721-25)

      60.    The allegations contained in the paragraphs 1 through 59, supra,

are incorporated herein by reference.

      61.    Defendants knowingly obtained and disclosed Hatch’s protected

personal information from a motor vehicle record as described above.

      62.    Each Defendant knowingly obtained and disclosed Hatch’s

protected personal information from a motor vehicle record for use in

marketing.

      63.    When each Defendant knowingly obtained and disclosed Hatch’s

protected personal information, said Defendant lacked Hatch’s express

consent as required by the DPPA.

      64.    By selling DMV-349s in bulk, either knowing that they would be

used for marketing consciously indifferent to the purposes for which they

                                        18

    Case 3:19-cv-00449-KDB-DCK Document 1 Filed 09/12/19 Page 18 of 23
would be used, Defendants knowingly disclosed Hatch’s personal information

from a motor vehicle record in violation of the DPPA.

      65.   Defendants knowingly obtained and disclosed Hatch’s personal

information from a motor vehicle record for the purpose of marketing legal

services.

      66.   Advertising for legal services for the solicitations of new potential

clients is not a permissible purpose for obtaining motor vehicle records under

the DPPA. Maracich v. Spears, 133 S. Ct. 2191 (2013).

      67.   Defendants knowingly obtained and disclosed Hatch’s personal

information from a motor vehicle record in violation of the DPPA.

      68.   Because

            a.    Defendants continue to regularly and knowingly obtain and

                  disclose personal information from motor vehicle records

                  for purposes of marketing and without requiring

                  purchasers to disclose the purpose of their purchases, and

            b.    Hatch and the Class Members could be involved in other

                  motor vehicle accidents for which Defendants acquire the

                  DMV-349s

violations of the DPPA are likely to continue.

      69.   Under 18 U.S.C. § 2724(b)(4), the Court should enter a

permanent injunction prohibiting Defendants from obtaining or disclosing

                                       19

    Case 3:19-cv-00449-KDB-DCK Document 1 Filed 09/12/19 Page 19 of 23
personal information from motor vehicle records for marketing purposes.

Specifically, the Court should enjoin Defendants from:

           a.    Obtaining names and addresses sourced from DMV-349s

                 for purposes of marketing legal services;

           b.    Disclosing or selling DMV-349s without requiring the

                 purchaser to certify the purpose for which the report is

                 being acquired and without notifying purchasers of the

                 requirements of the DPPA; and

           c.    Disclosing or selling DMV-349s for marketing purposes or

                 to persons or entities Defendants know are acquiring the

                 DMV-349s for marketing or other impermissible purposes.

     74.    Plaintiffs and members of the class are entitled to a declaration

under the federal Declaratory Judgment Act, 28 U.S.C. §§ 2201, et al., and/or

the North Carolina Uniform Declaratory Judgment Act, N.C. Gen. Stat. §§ 1-

253 through 1-267, that the Defendants’ obtaining, using, and/or disclosing

personal information from motor vehicle records for marketing purposes, as

described herein, violates the DPPA and is unlawful.

     70.   Hatch sustained actual damages as described above as a

proximate result of Defendants’ unlawful conduct.

     71.   Because Defendants obtained and disclosed Hatch’s personal

information from a motor vehicle record for a purpose not permitted under

                                     20

    Case 3:19-cv-00449-KDB-DCK Document 1 Filed 09/12/19 Page 20 of 23
the DPPA, Hatch is entitled to liquidated damages of $2,500.00 in lieu of

actual damages for each bulk sale of the DMV-349 for the Accident.

      72.   Because Defendants acted in the same manner as to all Members

of the Class, each Class Member is entitled to $2,500.00 in lieu of action

damages for each bulk sale of the DMV-349 for each Class Member’s

accident.

                                PRAYER FOR RELIEF

      WHEREFORE, Hatch prays the Court for the following relief:

      73.   To enter an Order certifying the proposed Class under Rule

23(b)(2), or, in the alternative, Rule 23(b)(3), and appointing Hatch and the

undersigned counsel of record to represent the Class;

      74.   To permanently enjoin each Defendant, pursuant to 18 U.S.C. §

2724(b)(4), from:

            a.      Obtaining names and addresses sourced from DMV-349s

                    for purposes of marketing legal services;

            b.      Disclosing or selling DMV-349s without requiring the

                    purchaser to certify the purpose for which the report is

                    being acquired and without notifying purchasers of the

                    requirements of the DPPA; and




                                        21

    Case 3:19-cv-00449-KDB-DCK Document 1 Filed 09/12/19 Page 21 of 23
            c.    Disclosing or selling DMV-349s for marketing purposes or

                  to persons or entities Defendants know are acquiring the

                  DMV-349s for marketing or other impermissible purposes.

      3.    For a declaratory judgment that the Defendants’ obtaining,

using, and/or disclosing personal information from motor vehicle records for

marketing purposes as described herein violates the DPPA and is unlawful.

      4.    To award liquidated damages, pursuant to 18 U.S.C. §2724(b)(1),

to each Class Member in the amount of $2,500.00 for each instance in which

a Defendant knowingly obtained or disclosed that Class Member’s protected

personal information, an amount in excess of $25,000.00;

      5.    To award reasonable attorneys’ fees and other litigation costs

reasonably incurred, pursuant to 18 U.S.C. § 2724(b)(3);

      6.    To award pre- and post-judgment interest as allowed by law;

      7.    For a trial by jury on all issues so triable; and

      8.    For such other and further relief as the Court deems just and

proper.

      A jury trial is demanded for all issues so triable.




                                       22

    Case 3:19-cv-00449-KDB-DCK Document 1 Filed 09/12/19 Page 22 of 23
      Respectfully submitted, this the 12th day of September, 2019.


WHITE & STRADLEY, PLLC                        /s/ J. David Stradley
3105 Charles B. Root Wynd                     (NC Bar # 22340)
Raleigh, North Carolina 27612
Telephone: (919) 844-0400
stradley@whiteandstradley.com

HIGGINS BENJAMIN, PLLC                        /s/Frederick L. Berry
301 North Elm Street, Ste. 800                (NC Bar # 9696)
Greensboro, NC 27401
Telephone: 336-273-1600                       /s/ John F. Bloss
Facsimile: 336-274-4650                       (NC Bar #23947)
fberry@greensborolaw.com
jbloss@greensborolaw.com

BROWN, FAUCHER, PERALDO &                     /s/ Andrew H. Brown
       BENSON, PLLC                           (NC Bar # 28450)
822 N. Elm Street Suite 200
Greensboro, North Carolina 27401              /s/ James R. Faucher
Telephone (336) 478-6000                      (NC Bar # 31514)
drew@greensborolawcenter.com
ja m es@gr een sbor ola wcen t er .com

                                              Attorn eys for Plain tiff




                                         23

     Case 3:19-cv-00449-KDB-DCK Document 1 Filed 09/12/19 Page 23 of 23
